Case 1:16-cv-00662-MN Document 571-1 Filed 10/10/19 Page 1 of 1 PageID #: 23204




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

AGROFRESH INC.,                            )
                                           )
                    Plaintiff,             )
                                           )
             v.                            ) C.A. No. 16-662-MN
                                           )
ESSENTIV LLC, DECCO U.S. POST-             )
HARVEST, INC., CEREXAGRI, INC. d/b/a       )
DECCO POST-HARVEST, and UPL, LTD.,         )
                                           )
                    Defendants.            )
                                           )

                                  [PROPOSED] ORDER

       WHEREAS, the Court has considered Agrofresh’s Motion Pursuant to Fed. R. Civ. P.

50(a) for Judgment as a Matter of Law on Certain Invalidity Defenses and any opposition

thereto;

       IT IS HEREBY ORDERED this _____ day of _____________________, 2019, that

Plaintiff’s Motion is GRANTED.


                                               The Honorable Maryellen Noreika
                                               United States District Judge
